Exhibit 10.23

 

FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT

THIS FIRST AMENDMENT TO PURCHASE AND SALE CONTRACT (“Amendment”) is made as of
June 3, 2011 by APARTMENT LODGE 17A LLC, a Colorado limited liability company
(“Seller”), and FF REALTY LLC, a Delaware limited liability company
(“Purchaser”). 

RECITALS

A.        Seller and Purchaser previously entered into that certain Purchase and
Sale Contract dated as of May 23, 2011 (“Original Agreement”) pursuant to which
Seller agreed to sell to Purchaser and Purchaser agreed to purchase from Seller
certain real property known as Hampden Heights Apartments located in the Denver,
Colorado more particularly described in the Original Agreement (the
“Property”). 

B.         The Original Agreement contemplates that the Purchaser will assume
the Assumed Loan Documents as more particularly provided in the Original
Agreement.

C.        Seller and Purchaser desire to amend the Original Agreement to provide
that Purchaser shall have the option of either assuming the Assumed Loan
Documents or obtaining a new loan to purchase the Property as more particularly
set forth herein. 

D.        The Original Agreement, as amended by this Amendment, shall
hereinafter be collectively referred to as the “Agreement.”  Capitalized terms
contained in this Amendment which are not defined shall have the meanings
ascribed to them in the Original Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1.                  Assumed Encumbrances or New Loan.  In addition to the
opportunity under Section 4.5 of the Original Agreement for Purchaser to process
and obtain the Loan Assumption and Release, Purchaser may also, in the
alternative, seek to obtain a new loan to finance the acquisition of the
Property (the “New Loan”).  If Purchaser elects (as determined under this
Amendment) to purchase the Property using the New Loan, in addition to
Purchaser’s other obligations under the Original Agreement (as modified by this
Amendment), Purchaser shall be obligated to pay at Closing in immediately
available funds (i) the Purchase Price, plus (ii) all fees and costs in
connection with the payoff of the Loan, including payment of any prepayment
fees, but specifically excluding the amounts payable by Seller pursuant to
Section 5.4.7 of the Original Agreement.  On or before the Loan Assumption
Application Submittal Deadline, Purchaser shall (a) submit the Loan Assumption
Application and process the Loan Assumption Application as provided in Section
4.5 of the Original Agreement and/or (b) submit an application for a New Loan
and, thereafter, use its commercially reasonably efforts to comply with all of
the new lender’s underwriting requirements for obtaining the New Loan. 
Purchaser shall provide Seller with a copy of the application for a New Loan
within the same time periods required under the Original Agreement for Purchaser
to provide Seller with a copy of the Loan Assumption Application.  To the extent
Purchaser fails to submit the Loan Assumption Application on or before the Loan
Assumption Application Submittal Deadline, Purchaser shall be deemed to have
irrevocably elected not to assume the Assumed Loan Documents, in which event all
provisions of this Amendment and the Original Agreement (as modified by this
Amendment) concerning the Loan Assumption and Release shall be of no further
force or effect.  To the extent Purchaser fails to submit an application for a
New Loan with a reputable lender on or before the Loan Assumption Application
Submittal Deadline, Purchaser shall be deemed to have irrevocably elected not to
apply for a New Loan, in which event all provisions of this Amendment and the
Original Agreement (as modified by this Amendment) relating to the New Loan
shall be of no further force or effect.  If Purchaser fails to submit either the
Loan Assumption Application or an application for a New Loan on or before the
Loan Assumption Application Submittal Deadline, Seller may by written notice to
Purchaser terminate the Original Agreement (as modified by this Amendment).

2.                  Purchaser Financing.  Subject to the Original Agreement (as
modified by this Amendment), Purchaser shall have until the expiration of the
Loan Approval Period to either (a) obtain the Loan Assumption and Release as
more particularly provided in Section 4.7 of the Original Agreement or (b)
obtain a loan commitment for the New Loan on terms and conditions satisfactory
to Purchaser in Purchaser’s sole and absolute discretion, including the form of
the documents evidencing the New Loan (the “Loan Commitment”).  If Purchaser has
timely submitted the Loan Assumption Application as provided in Section 4.5 of
the Original Agreement and Section 1 of this Amendment, Purchaser shall have the
option to extend the Loan Approval Period as provided in Section 4.7 of the
Original Agreement to obtain the Loan Assumption and Release and to approve the
other matters contained in Section 4.7 of the Original Agreement if Purchaser
has not received the Lender’s written approval of the Loan Assumption and
Release prior to the expiration of the initial thirty (30) day Loan Approval
Period.  If Purchaser has timely submitted the application for a New Loan as
provided in Section 1 of this Amendment, Purchaser shall have the option to
extend the time to obtain the Loan Commitment to the date that is fifteen (15)
days after the expiration of the initial thirty (30) day Loan Approval Period if
Purchaser has not received a Loan Commitment prior to the expiration of the
initial thirty (30) day Loan Approval Period.  If Purchaser has pursued both the
Loan Assumption and Release and the New Loan in compliance with the Original
Agreement (as modified by this Amendment), Purchaser must advise Seller in
writing as of the expiration of the time provided under this Section 2 for
Purchaser to obtain the New Loan (the “New Loan Deadline”) which financing
method Purchaser shall use to close the purchase of the Property.  Purchaser’s
failure to provide such notice shall be deemed to be Purchaser’s election to
close using the New Loan.  If Purchaser elects or is deemed to have elected as
of the New Loan Deadline to close the purchase of the Property using the New
Loan, all provisions of this Amendment and the Original Agreement (as modified
by this Amendment) relating to the Loan Assumption and Release shall be of no
further force or effect and all contingencies relating to the Loan Assumption
and Release shall be deemed satisfied and/or waived by Purchaser.  If Purchaser
elects as of the New Loan Deadline to close the purchase of the Property using
the Loan Assumption and Release, all provisions of this Amendment and the
Original Agreement (as modified by this Amendment) relating to the New Loan
shall be of no further force or effect.

3.                  Closing Date.  The first sentence of Section 5.1 of the
Original Agreement is deleted in its entirety and replaced with the following: 
“The Closing shall occur on the date that is fifteen (15) days after the earlier
to occur of (i) the New Loan Deadline, if Purchaser has elected or be deemed to
have elected to close the purchase using the New Loan, and (ii) the expiration
of the Loan Approval Period, if Purchaser has elected to close the purchase
using the Loan Assumption and Release (the “Closing Date”); provided, that
either Purchaser or Seller by written notice delivered to the other may extend
the Closing Date for up to fifteen (15) days (as specified in such notice) if
Purchaser or Seller reasonably determines that the Lender shall not be in a
position to consummate the Loan Assumption and Release or the lender for the New
Loan shall not be in a position to consummate the New Loan, as applicable, as of
the originally scheduled Closing Date.  In addition, Seller shall have the right
upon delivery of written notice to Purchaser to extend the Closing Date to the
last Business Day of the month in which the Closing Date is otherwise scheduled
to occur.”

4.                  Existing Loan.  The following is hereby added to the end of
Section 5.4.7 of the Original Agreement:  “If Purchaser elects (or is deemed to
have elected) to purchase the Property using the New Loan, Purchaser shall be
responsible for paying the outstanding principal balance of the Note and any
fees and costs of the Lender in connection with the prepayment of the Note,
including any prepayment fees.”

5.                  Purchaser’s Conditions to Closing.  Section 8.1.5 of the
Original Agreement is deleted in its entirety and replaced with the following: 
“Lender shall have approved the Loan Assumption and Release, if Purchaser has
elected to purchase the Property using the Loan Assumption and Release.”

6.                  Seller’s Conditions to Closing.  Section 8.2.7 of the
Original Agreement is deleted in its entirety and replaced with the following: 
“The Loan Assumption and Release shall have occurred or Purchaser shall have
provided sufficient immediately available funds at Closing to pay the Purchase
Price, plus any fees and costs of the Lender in connection with the prepayment
of the Note, including any prepayment fees, plus all of Purchaser’s other
obligations hereunder in full.”

7.                  Full Force and Effect.  The Original Agreement, as modified
by this Amendment, shall constitute the entire agreement of the parties with
respect to the subject matter of the Agreement.  In the event of any
inconsistency between the terms of this Amendment and the Original Agreement,
the terms of this Amendment shall prevail.  The Original Agreement, as modified
by this Amendment, shall remain unchanged and continue in full force and effect.

8.                  Counterparts; Execution by Facsimile.  This Amendment may be
signed by the parties in two or more counterparts which, when taken together,
shall constitute one and the same instrument.  This Amendment may also be
delivered via facsimile transmission with the same force and effect as if
originally executed copies of this Amendment were delivered to all parties.

[SIGNATURE PAGE FOLLOWS]


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

“PURCHASER”

 

FF REALTY LLC,

a Delaware limited liability company     

 

By:  /s/Jon A. MacDonald

Name:   Jon A. MacDonald
Its:  General Counsel

 

 

“SELLER”

 

APARTMENT LODGE 17A LLC,

a Colorado limited liability company

 

By: FOX PARTNERS,
a California general partnership,

its manager

 

By: FOX CAPITAL MANAGEMENT

CORPORATION,

a California corporation,

its managing general partner

 

By:  /s/Trent A. Johnson

Name:  Trent A. Johnson

Its:  Vice President